Order entered July 21, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01137-CV

            BISHOP ABBEY HOMES, LTD. AND NATHAN HALSEY, Appellants

                                             V.

                          BYRON AND PAIGE HALE, Appellees

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 1-11-1207

                                         ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Based on our opinion of this date, we AFFIRM the trial court’s March 31, 2015 order

setting the amount of the supersedeas bond. We LIFT THE STAY granted by order of April

16, 2015.




                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE